Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections filed on 06/25/2021 are accepted by Examiner.
The following is an examiner’s statement of reasons for allowance:  
Claims 1-21 are allowed since the prior art does not disclose a sensor device for detecting voltage in a conductor cable, the sensor comprising: a sense electrode to be disposed over a surface of the conductor cable to cover a sense region having a sense axial width and a sense circumferential length; a reference electrode to be disposed over the surface of the conductor cable to cover a reference region, the reference region having an axial position adjacent the axial position of the sense region and having a reference circumferential length greater than the sense circumferential length; a charge measurement circuit connected in series between the sense electrode and the reference electrode to measure a charge measurement; and circuitry to compare the charge measurement to a threshold to detect a presence of the voltage in the conductor cable as recited in claim 1. Claims 2-21 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867